Citation Nr: 0940600	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-37 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a headache 
disorder.

8.  Entitlement to service connection for a sinus disorder.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD), depression, and anxiety.

12.  Entitlement to service connection for a respiratory 
disorder. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to February 
1978.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.
 
The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.  

A September 2008 statement appears to indicate his intent to 
file a claim for a temporary total disability rating based on 
treatment at the Montrose VA facility in New York.  However, 
this issue has not been previously adjudicated by the RO and 
is referred for further consideration.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and a respiratory disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew the appeal for service connection for 
diabetes mellitus type II, claimed as due to exposure to 
herbicides, hypertension, sleep apnea, hepatitis C, and a 
gastrointestinal disorder. 

2.  A chronic low back, headache, and sinus disorder were not 
demonstrated during service, or for many years thereafter; 
none of these disorders are related to active service. 

3.  A current bilateral hearing loss disability is not shown. 

4.  Tinnitus was incurred while on active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for diabetes mellitus type 
II, claimed as due to exposure to herbicides have been met.  
38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for hypertension have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

4.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for hepatitis C have been 
met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

5.  The criteria for withdrawal of a substantive appeal on 
the issue of service connection for a gastrointestinal 
disorder have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  A chronic low back disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7. A chronic headache disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

8.  A chronic sinus disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

9.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

10.  Giving the Veteran the benefit of the doubt, tinnitus 
was incurred in service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

I.  Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2009).

In June 2009, the Veteran, through his service 
representative, offered sworn testimony indicating his wish 
to withdraw his appeal for the issues of entitlement to 
service connection for diabetes mellitus type II, claimed as 
due to exposure to herbicides, hypertension, sleep apnea, 
hepatitis C, and a gastrointestinal disorder.  Specifically, 
the following exchange took place:

CHAIRMAN: . . . Prior to going on the 
record, we discussed the issues, some 
[of] which are being withdrawn . . . 
those are the following, and these again 
are all service connection: for diabetes, 
hypertension, sleep apnea, hepatitis C, 
and a gastrointestinal disorder. Is that 
correct?

REPRESENTATIVE: That is correct your 
honor.

CHAIRMAN: All right. So we'll withdraw 
those one, two, three, four, five issues 
on the record . . . 

He has withdrawn his appeal regarding these issues and, 
hence, there remain no allegations of error of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review these issues and they are 
dismissed. 

II. Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131  (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Low Back, Headache, Sinus

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a headache or sinus 
disorder.  With respect to a low back disorder, the Board 
notes that the service treatment records show that in March 
1977, the Veteran complained of low back pain after he hurt 
his back while playing ball. He was diagnosed with a mild low 
back strain at that time. No further treatment was sought in 
service for his back. 

Significantly, a separation examination completed in December 
1977, just prior to his discharge from active duty service, 
noted a normal clinical evaluation of his spine. 
Additionally, the clinical evaluation of his head and sinuses 
were normal. Based on the foregoing, none of the available 
service records demonstrates that a chronic low back, 
headache, or sinus disorder were noted during active service.    

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's low back, headache, or sinus 
disorders for many years after service discharge. 
Specifically, complaints associated with his low back were 
first raised in December 2004; although, the Board notes that 
he testified at his June 2009 BVA hearing that he had 
initially sought treatment for his back beginning around 1995 
or 1996. Thus, even accepting his 1995 date, the first 
recorded symptomatology related to a low back disorder came 
some 17 years after discharge. 
	
	Issues relating to his headaches were first raised in June 
2001; although, his wife testified at his June 2009 BVA 
hearing that she first noticed the Veteran's headaches in 
1988. Thus, even accepting her 1988 date, the first post-
service symptomatology related to a headache disorder came 
some 10 years after discharge. 
	
	With respect to his sinuses, the Board notes that complaints 
were first noted in November 2001.  The Board has considered 
an October 2005 private treatment note which indicated the 
Veteran had a prior surgical history of a nasal polypectomy 
and septoplasty in 1998. Therefore, in giving the Veteran the 
benefits of the doubt, the Board will assume that 
symptomatology associated with his sinuses were noted in 
1998. Thus, the first symptomatology related to a sinus 
disorder came some 20 years after discharge.  As such, the 
competent evidence does not reflect continuity of 
symptomatology with regards to any of these disorders.  
	
	In addition to the absence of documented post-service 
symptomatology related to the low back, headaches, and 
sinuses for many years, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of 
symptoms since service.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his low back, headaches, and sinuses, after he was 
discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1978) and initial 
reported symptoms related to his low back in approximately 
1995 (17-year gap), headaches in approximately 1988 (10-year 
gap), and a sinus disorder in approximately 1998 (20-year 
gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back, headache, or sinus disorders to active 
duty, despite his contentions to the contrary.   
Specifically, no medical professional has established a 
relationship between these disorders and active duty.  
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, low back, headache and sinus 
problems are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection (low back, headache, sinus) and there is 
no doubt to be otherwise resolved.  As such, the appeals are 
denied.

Bilateral Hearing Loss

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009). 

The Veteran's service treatment records fail to show any 
hearing loss while he was in service and reflect audiometric 
test results below the threshold minimums outlined above.  
Additionally, his December 1977 separation examination report 
indicated normal pure tone thresholds in the frequencies 
between 500 and 4000 Hertz in decibels.

The Veteran's first post-service hearing evaluation occurred 
in November 2006.  At that time, the VA treating physician 
noted auditory thresholds within normal levels 250-8000 Hz 
range, bilaterally.  Further, speech recognition scores were 
deemed excellent, bilaterally, at normal conversational 
levels. A follow-up audiological consultation in May 2007, 
revealed hearing sensitivity within normal levels, with 
minimal threshold shifts in the mid frequencies. His speech 
recognition ability was good, bilaterally, at conversational 
levels. 

While the Board has considered the Veteran's June 2009 BVA 
hearing testimony, with respect to his hearing acuity, based 
on the audiometric results above, the evidence fails to 
establish that he currently has a hearing loss for VA 
compensation purposes.  38 C.F.R. § 3.385 (2009).  As such, 
the claim of entitlement to service connection for hearing 
loss is denied.  

Tinnitus

The Veteran has asserted that he has tinnitus related to in-
service noise exposure, as he has testified to during a June 
2009 BVA hearing. The Board points out that the Veteran is 
competent to testify as to in-service acoustic trauma, in-
service symptoms of tinnitus, and post-service continuous 
symptoms of tinnitus, because ringing in the ears is capable 
of lay observation. Charles v. Principi, 16 Vet. App 370, 
374-75 (2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Board notes that the medical evidence of record indicates 
a current diagnosis of tinnitus. Further, the Board finds 
that the Veteran experienced acoustic trauma in service, 
experienced chronic tinnitus in service, and has experienced 
continuous symptoms of tinnitus since service. Although 
service treatment records are negative for treatment of 
tinnitus during service, the Veteran's DD214 shows that he 
was awarded a sharpshooter rifle badge. Furthermore, his 
military occupational specialty was that of a shore party 
man.

Additionally, he credibly testified, at his June 2009 BVA 
hearing, that as part of his military specialty he would hook 
up hardware underneath helicopters flying over his head. He 
indicated that he only wore hearing protection three times, 
out of more than 70 flights. He also stated that he was 
trained in high explosives.  He indicated that he had 
experienced ringing in his ears since before his discharge. 
Further, he reported tinnitus of more than 20 years at a 
November 2006 VA treatment visit, and tinnitus since service 
at a May 2007 VA treatment visit. 

The Board acknowledges that the Veteran's first complaints of 
tinnitus were not reported until an October 2004 private 
treatment visit, over 25 years post-service.  Furthermore, no 
medical professional has established a relationship between 
this disorder and active duty.  However, given that the Board 
finds his June 2009 BVA hearing testimony credible to 
establish symptoms of this disorder in service, and 
continuity of symptomatology following service, the Board 
finds that service connection for tinnitus is warranted. 

III. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for tinnitus, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the claims for a low back disorder, 
headaches, and hearing loss, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in November 
2006 (hearing loss), February 2007 (low back disorder), and 
August 2007 (headaches), that fully addressed all notice 
elements and were sent prior to the initial RO decision in 
these matters.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

The Board acknowledges that the Veteran's July 2007 claim for 
a sinus disorder appears to have been inadvertently left out 
from the August 2007 VCAA notice letter. However, because he 
was provided the service connection regulations in an October 
2008 statement of the case, and he provided competent 
testimony at his June 2009 BVA hearing, indicating an 
understanding as to the service connection requirements for 
this disorder, the Board finds that adjudication of this 
issue can proceed without prejudice. Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. And 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in June 2009.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of low back, headache, or sinus 
disorders, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution. 

Additionally, as there is no current diagnosis of bilateral 
hearing loss, the Board finds that a remand for a VA 
examination is not warranted. Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim for entitlement to service connection for diabetes 
mellitus type II, claimed as due to exposure to herbicides, 
is dismissed without prejudice.

The claim for entitlement to service connection for 
hypertension is dismissed without prejudice.

The claim for entitlement to service connection for sleep 
apnea is dismissed without prejudice.

The claim for entitlement to service connection for hepatitis 
C is dismissed without prejudice.

The claim for entitlement to service connection for a 
gastrointestinal disorder is dismissed without prejudice.

Service connection for a low back disorder is denied.

Service connection for a headache disorder is denied.

Service connection for a sinus disorder is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  The Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, (1) the RO must 
any outstanding post-service VA treatment records, (2) any 
treatment records from the Montrose FDR facility in Montrose, 
New York, and (3) any treatment records from the Somerset 
Medical Center and a Rhode Island emergency room. 

The Veteran testified, at his June 2009 BVA hearing, that he 
had been hospitalized at the VA hospital in East Orange, with 
respect to his psychiatric condition, in approximately May 
2008.  VA treatment records available in the file are 
comprehensive through December 2007. On remand, therefore, an 
attempt should be made to procure any such outstanding 
pertinent VA treatment records that may be available, 
beginning in December 2007.  

Furthermore, the Veteran testified that he was additionally 
hospitalized for his psychiatric disorder at the Montrose FDR 
facility in Montrose, New York, in 2008. Records from this 
facility have not yet been associated with the claims file. 
As these records may be material to his service connection 
claim for an acquired psychiatric disorder, VA must undertake 
reasonable efforts to obtain them.  

With respect to his service connection claim for a 
respiratory disorder, the Veteran testified at his June 2009 
BVA hearing that he received treatment from the Somerset 
Medical Center.  He additionally indicated that he had sought 
treatment from this disorder at a Rhode Island emergency 
room. Records from these facilities have not yet been 
associated with the claims file. As these records may be 
material to his service connection claim for a respiratory 
disorder, VA must undertake reasonable efforts to obtain 
them.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment 
records from December 2007 to the 
present, from the East Orange Campus of 
the VA New Jersey Health Care System 
regarding any treatment for a 
psychiatric disorder. Any negative 
search result should be noted in the 
record.  All such available records 
should be associated with the claims 
folder.  

2.  After obtaining the appropriate 
release, obtain records of any 
psychiatric treatment that the Veteran 
may have received from the Montrose FDR 
facility in Montrose, New York.  Any 
negative search result should be noted in 
the record. 

3.  After obtaining the appropriate 
release, obtain records of any 
respiratory disorder treatment that the 
Veteran may have received from the 
Somerset Medical Center and a Rhode 
Island emergency room.  The name of the 
Rhode Island emergency room must be 
obtained from the Veteran as its name has 
not yet been specified. Any negative 
search result should be noted in the 
record. 

4.  Upon completion of the above, 
readjudicate the issues of entitlement 
to service connection for a psychiatric 
disorder and a respiratory disorder.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


